Case 1:20-cv-09906-JMF Document 8 Filed 12/22/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
JENNIFER CABRAL,
Plaintiff, 20-CV-9906 (JMF)
-v- . ORDER
DOLLAR TREE, INC., |
Defendant. |
x

 

JESSE M. FURMAN, United States District Judge:

In light of the COVID-19 situation, the Court will not hold the upcoming conference in
this case in person. Due to the holidays, counsel should submit the proposed case management
plan and joint letter by December 29, 2020, as described in the Court’s earlier Order, ECF No.
4. (This deadline supersedes the deadline stated in ECF No. 4.) In their joint letter, the parties
should also indicate whether they can do without a conference altogether. If so, the Court may
enter a case management plan and scheduling order and the parties need not appear. If not, the
Court will hold the initial conference by telephone, albeit perhaps at a different time. To that
end, counsel should indicate in their joint letter dates and times during the week of the
conference that they would be available for a telephone conference. In either case, counsel
should review and comply with the Court’s Emergency Individual Rules and Practices in Light
of COVID-19, available at https://nysd.uscourts.gov/hon-jesse-m-furman.

 

SO ORDERED.

Dated: December 22, 2020
New York, New York Wace M_PORMAN
i

ted States District Judge

 
